Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.

Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered and are moot in view new grounds of rejection which the allowance objection will be withdrawn. Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, cites “wherein the scheduling is based at least on the availability risk, and a buffer time that is based on a risk that the predicted task takes longer to perform than planned” is unclear whether “the availability risk” and “a risk” are same or distinguish.  Based on [0015] describes “a buffer time” which relates to the vehicle getting trapped in traffic congestion or adverse/extreme weather event.  Thus, the claim fails to define how “a buffer time” is obtained.
Claims 8 & 15 have same issue above.
Claims 2-6, 9-14 & 16-20 depend upon the rejected claims above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 & 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (20150345962) in view of Chelian (20170361462).

Quantifying an availability risk associated with one or more events of a user’s schedules (obtain user’s calendar to determine user’s event (see at least [0030]-[0033], determine the vehicle needs re-fuel or re-charge, see at least [0040]+);
Wherein the scheduling is based at least on the availability risk and a buffer time that is based on a risk that the predicted takes longer to perform than planned (the system controller prepares a modified travel route for vehicle’s re-charge and notify delay time is added to the route if the vehicle’s recharge, see at least [0049]+).
Graham fails to teach navigating at least one driverless vehicle based on user’s schedules at least one time to perform at least one predicted task.
Chellan discloses an automated platform system comprises an automated robot and a personal device (see the abstract).  The system navigates the robot performing a predict task based on the user’s schedules (see at least [0082]-[0084]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to navigate the robot to performing a predict task based on the user’s schedules as taught by Chellan as the electric vehicle of Graham.  The combination of Grahm and Chellan is an adapted driverless vehicle obtaining user’s schedules, performing predict task to assist the driver when needed. 



With regard to claims 3, 10 & 17, Graham teach that the availability risk is quantified based on prompting the user for information regarding when the user expects to use the driverless vehicle (see at least [0034]-[0035).

With regard to claims 4, 11 & 18, Graham teach that the availability risk is assigned to one or more of the one or more events occurring within a window of time within which the driverless vehicle will require servicing or refueling (see at least [0042]-[0045]+). 

With regard to claims 5, 12 & 19,Graham teach that the scheduling is based on buffer time before the driverless vehicle departs to complete the predicted task or after the predicted task is completed (see at least [0050]-[0051]+). 

With regard to claims 6, 13 & 20, Chelian teach inferring the presence of one or more unscheduled events based on one or more past trends in the location of the driverless vehicle (, see at least [0082]-[0083]+).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA X NGUYEN/Primary Examiner, Art Unit 3662